DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, 14 and 12 of U.S. Patent No. 11,249,335 to Yoshida et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of patent 11,249,335 anticipate the claims of the subject application as follows:
Regarding claim 1, claim 1 of patent 11,249,335 claims a display device comprising: a display panel (see patent claim 1, lines 1-2); and a front surface panel that is capable of detecting 5presence of an object to be detected, the front surface panel being superimposed with the display panel (see patent claim 1, lines 3-5), the front surface panel having a detection surface, wherein the front surface panel includes a 10first substrate, a second substrate that faces the first substrate, the first substrate being located between the display panel and the second substrate (see patent claim 1, lines 8-14), a first translucent electrode that is capable of 15detecting the presence of the object to be detected, the first translucent electrode being provided on the first substrate (see patent claim 1, lines 15-18), and a second translucent electrode that is capable of detecting the presence of the object to be detected, 20the second translucent electrode being divided into a plurality of electrodes and provided on the second substrate (see patent claim 1, lines 19-23), wherein the electrodes include a center electrode disposed near a center of the 25front surface panel and an end electrode disposed near an end part of the front surface panel, the end electrode being smaller than the center electrode (see patent claim 1, lines 24-29), and wherein the end electrode performs detection when the 30object to be detected is touching the end part of the detection surface in a contact state in which the object to be detected is near the detection surface enough to be considered the same as being in contact with the detection surface (see patent claim 1, lines 30-35), and 36Attorney Docket No. 15737US02CONthe center electrode performs hover detection while the object to be detected in a non-contact state in which the object to be detected is not near the detection surface enough to be considered the same as being in contact with 5the detection surface (see patent claim 1, lines 36-40).
Regarding claim 2, see patent 11,249,335 claim 2.
Regarding claim 3, see patent 11,249,335 claim 3.
Regarding claim 4, see patent 11,249,335 claim 4.
Regarding claim 5, see patent 11,249,335 claim 5.
Regarding claim 6, see patent 11,249,335 claim 6.
Regarding claim 7, see patent 11,249,335 claim 7.
Regarding claim 8, see patent 11,249,335 claim 8.
Regarding claim 9, see patent 11,249,335 claim 9.
Regarding claim 10, see patent 11,249,335 claim 10.
Regarding claim 11, see patent 11,249,335 claim 11.
Regarding claim 12, see patent 11,249,335 claim 13.
Regarding claim 13, see patent 11,249,335 claim 14.
Regarding claim 14, claim 12 of patent 11,249,335 claims a mirror device the mirror device comprising: 5a display device (see patent claim 12, lines 4-5); and an image pickup device that picks up the image (see patent claim 12, lines 6), the display device comprising: a display panel; and a front surface panel that is capable of 10detecting presence of an object to be detected, the front surface panel being superimposed with the display panel (see patent claim 12, lines 7-11), the front surface panel having a detection surface (see patent claim 12, lines 14-15), wherein the front surface includes a first substrate, 15a second substrate that faces the first substrate, the first substrate being located between the display panel and the second substrate (see patent claim 12, lines 16-20), a first translucent electrode that is capable of detecting the presence of the object to be detected, the 20first translucent electrode being provided on the first substrate, and a second translucent electrode that is capable of detecting the presence of the object to be detected, the second translucent electrode being divided into a plurality 25of electrodes and provided on the second substrate (see patent claim 12 lines 21-27), wherein the electrodes include a center electrode disposed near a center of the first surface panel and an end electrode disposed near an end part of the front surface panel, 30the end electrode being smaller than the center electrode (see patent claim 12 lines 28-33), and wherein the end electrode performs detection when 40Attorney Docket No. 15737US02CONthe object to be detected is touching the end part of the detection surface in a contact state in which the object to be detected is near the detection surface enough to be considered the same as being in contact with the detection 5surface (see patent claim 12 lines 34-39), and the center electrode performs hover detection while the object to be detected in a non-contact state in which the object to be detected is not near the detection surface enough to be considered the same as being in contact with 10the detection surface (see patent claim 12 lines 40-44).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D PETERSON/Examiner, Art Unit 2871                

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871